Order unanimously reversed on the law without costs and motion denied. Memorandum: To be entitled to a judgment on liability for a violation of section 240 (1) of the Labor Law, plaintiff was required to prove, as a matter of law, not only a violation of the section, but also that the violation was a proximate cause of his injuries (see, Bland v Manocherian, 66 NY2d 452, 459; Avner v 93rd St. Assn., 147 AD2d 414, 415; Heath v Soloff Constr., 107 AD2d 507, 510; Mack v Altmans Stage Light. Co., 98 AD2d 468, 470-471). Supreme Court erred in granting plaintiffs motion for partial summary judgment on liability under section 240 of the Labor Law because there is a question of fact whether the claimed violation of the statute occurring in December of 1986 was a proximate cause of his injuries. (Appeal from order of Supreme Court, Monroe County, Affronti, J.—summary judgment.) Present—Denman, J. P., Boomer, Pine, Balio and Davis, JJ.